Holt, J.
(dissenting)
The case for plaintiff is weak; the defense of contributory negligence strong. But it seems to me both questions were for the jury. The fact that Leaf struck the platform of the depot some 70 feet south of the crossing, to my mind, does not conclusively establish that he was not upon the crossing when hit. The slant of the pilot, or involuntary grasping for support would tend to hold him to the engine for a second or two and that would suffice to carry him the distance mentioned. The speed of the train was then not so great that Leaf would have been hurled through the air any appreciable distance. Striking a human body and an inanimate unyielding substance are different propositions. The only witness who saw Leaf about the time of the collision was the engineer, and to him it appeared as if Leaf was getting off the pilot with hands outstretched. He fell on the platform at right angles to the locomotive. This indicates more a jumping or falling from a position than being thrown bodily through the air. The evidence also indicates a well-defined path from the crossing to the platform some eight feet west of the tracks. It is not likely that a person acquainted with the situation, in the face of an approaching train would cut across diagonally and expose himself to the danger of stumbling over the outstanding rails of three tracks.
Dxbell, J. (dissenting)
I agree with Mr. Justice Holt.